            Case 1:19-cv-10423-WGY Document 1 Filed 03/07/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________________

GINA M. ALONGI, as she is ADMINISTRATOR,
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 4 HEALTH AND WELFARE,
PENSION, ANNUITY AND SAVINGS FUNDS,
LABOR-MANAGEMENT COOPERATION TRUST; and
HOISTING AND PORTABLE ENGINEERS LOCAL 4
APPRENTICE AND TRAINING FUND,                                        C.A. No.
                 Plaintiffs,

                            vs.

GLOBAL ENVIRONMENTAL SOLUTIONS, INC.
                  Defendant.
________________________________________________


                       VERIFIED COMPLAINT FOR DELINQUENT
                         FRINGE BENEFIT CONTRIBUTIONS

                                    NATURE OF ACTION

       1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act of 1974 (“LMRA”), as amended, 29

U.S.C. §185, by employee benefit plans to enforce the obligation to make contributions and pay

interest due to the plans under the terms of a collective bargaining agreement and the plans.

                                        JURISDICTION

       2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and §301 of the LMRA, as amended, 29 U.S.C.

§185, without respect to the amount in controversy or the citizenship of the parties.
            Case 1:19-cv-10423-WGY Document 1 Filed 03/07/19 Page 2 of 7




                                            PARTIES

       3.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Health and Welfare Fund. The International Union of Operating

Engineers Local 4 Health and Welfare Fund is an “employee welfare benefit plan” within the

meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health, dental and prescription

benefits and life insurance, accident insurance, and disability pay to participants. The Fund is

administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       4.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Pension Fund. The International Union of Operating Engineers

Local 4 Pension Fund is an “employee pension benefit plan” within the meaning of §3(2)(A) of

ERISA, 29 U.S.C. §1002(2)(A). It provides participants with a defined pension benefit. The

Fund is administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       5.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Annuity and Savings Fund. This Fund provides participant-

directed individual accounts including a 401(k). The International Union of Operating Engineers

Local 4 Annuity and Savings Fund is an “employee pension benefit plan” within the meaning of

§3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The Fund is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

       6.      Plaintiff Gina M. Alongi is the Administrator of the Hoisting and Portable

Engineers Local 4 Apprenticeship and Training Fund. This Fund trains apprentices and journey

workers on the construction industry. The Hoisting and Portable Engineers Local 4 Apprentice

and Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of ERISA,




                                                 2
             Case 1:19-cv-10423-WGY Document 1 Filed 03/07/19 Page 3 of 7



29 U.S.C. §1002(1). The Fund is administered at One Engineers Way, Canton, Massachusetts,

within this judicial district.

        7.      Plaintiff Gina M. Alongi is the Administrator of the Joint Labor-Management

Cooperation Trust. This Trust is established pursuant to §302(c)(9) of the National Labor

Relations Act, as amended, 29 U.S.C. §186(c)(9). The Trust is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

        8.      The Health and Welfare, Pension, Annuity and Savings, and Apprenticeship and

Training Funds are multi-employer plans within the meaning of §3(37) of ERISA, 29 U.S.C.

§1002(37). They are hereinafter collectively referred to as “the Funds.”

        9.      Defendant Global Environmental Solutions, Inc. (“Global”) is a foreign

corporation organized under the laws of the State of Maine with a principal place of business of

707 Sable Oaks Drive, Suite 150, South Portland, Maine 04106. Its resident agent for service of

process is National Registered Agents, NC, 155 Federal Street, Suite 700, Boston, Massachusetts

02110. Global is an employer engaged in commerce within the meaning of §3(5) and (12) of

ERISA, 29 U.S.C. §1002(5) and (12) and within the meaning of §301 of the LMRA, 29 U.S.C.

§185.

                                 GENERAL ALLEGATIONS OF FACT

        10.     Upon information and belief, Global performed work between September and

November 2018 at one or more pipeline projects in Local 4’s jurisdiction of Eastern and Central

Massachusetts, Eastern New Hampshire, and Maine. Upon information and belief, Global’s

work during this time period was subject to the terms and provisions of the National Pipeline

Agreement between the International Union of Operating Engineers and the Pipeline Contractors

Association (“Pipeline Agreement”), a copy of which is attached hereto as Exhibit A.




                                                3
           Case 1:19-cv-10423-WGY Document 1 Filed 03/07/19 Page 4 of 7



       11.    The Pipeline Agreement states in Section XV, “Fringe Benefit Contributions,” as

follows:

       (A)(1) When performing work in an area under the jurisdiction of a Local Union which
       has negotiated for highway and heavy construction work a jointly administered Health
       and Welfare Fund, Employer shall make contributions to that Fund for each hour worked
       by each Employee covered by this Agreement who is a member of that Local Union at
       the rate shown for that area in Appendix “A.”

       (B)(1) When performing work in an area under the jurisdiction of a Local Union which
       has negotiated for highway and heavy construction work a jointly administered Pension
       Fund, other than the Central Pension Fund, Employer shall make contributions to that
       Fund for each hour worked by each Employee covered by this Agreement who is a
       member of that Local Union at the rate shown for that area in Appendix “A.”


       12.    Paragraphs (A)(4) and (B)(4) state that contributions to the Health and Welfare

and Pension Funds are to be made monthly, within 30 days following the month in which the

work was performed for which the contributions are due.

       13.    Paragraph (C)(4) states:

       Employers who are delinquent in their payments to any health and welfare, pension, or
       other fringe benefit Fund will be subject to the collection procedures of the particular
       Fund(s), including the assessment of interest and liquidated damages from the date of
       delinquency, and costs and attorneys’ fees, in accordance with the Fund’s delinquency
       program.


       14.    Further, Appendix “A” lists the other fringe benefit contributions that the

Defendant is obligated to make for each payroll hour for each of its covered employees,

including to the Annuity and Savings Fund and the Apprenticeship Fund.

       15.    Upon information and belief, the pipeline work performed by the Defendant

between September and November 2018 was within the jurisdiction of the International Union of

Operating Engineers Local 4, but to date, no payment of the outstanding contributions owed for

that month has been received by the Plaintiff Funds.




                                                4
            Case 1:19-cv-10423-WGY Document 1 Filed 03/07/19 Page 5 of 7



       16.     The Defendant remitted a report to the Plaintiff Funds on which it states that a

total of $4,058.67 is due the Funds for work during November 2018. A true and accurate copy

of the November 2018 report is attached hereto as Exhibit B. The Defendant also owes interest

totaling $35.15 on prior late-paid contributions. Additional interest will come due on the

outstanding contributions until paid.

       17.     The Funds have sent numerous letters and emails to the Defendant notifying it of

the outstanding amounts due. To date, the Defendant has failed to pay the outstanding amounts

due.

       18.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

                            COUNT I - VIOLATION OF ERISA -
                             DELINQUENT CONTRIBUTIONS

       19.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-18 supra.

       20.     The failure of the Defendant to make contributions on behalf of all covered

employees, and to pay interest, as required by the terms of the trust agreements and the collective

bargaining agreements violates §515 of ERISA, 29 U.S.C. §1145.

       21.     Absent an order from this Court, the Defendant will continue to refuse to pay the

monies it owes to the Funds, and the Funds and their participants will be irreparably damaged.

       COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       22.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-21 supra.




                                                 5
            Case 1:19-cv-10423-WGY Document 1 Filed 03/07/19 Page 6 of 7



       23.     The failure of the Defendant to make contributions on behalf of all covered

employees, and to pay interest, as required by the terms of the collective bargaining agreement

violates §301 of the LMRA, 29 U.S.C. §185.

      COUNT III – VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       24.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-23 supra.

       25.     The failure of the Defendant to remit the dues and SAC contributions it deducted

from its employees’ wages as required by the terms of the collective bargaining agreement

violates §301 of the LMRA, 29 U.S.C. §185.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff Funds requests this Court to grant the following relief:

       a.      Order the attachment of the machinery, inventory, and accounts receivable of the

Defendant;

       b.      Enter a preliminary and permanent injunction enjoining the Defendant from

refusing or failing to make contributions or pay interest to Plaintiff Funds;

       c.      Enter a preliminary and permanent injunction enjoining the Defendant from

refusing or failing to remit dues and SAC contributions;

       d.      Enter judgment in favor of the Plaintiff Funds in the amount of $4,093.82, along

with an as-yet unliquidated amount in contributions, dues and SAC deductions owed for the

months of September and October 2018, together with the continued accrual of interest on the

unpaid contributions at the rate of 1% per month per the collective bargaining agreement,

liquidated damages, reasonable attorneys’ fees, and costs, all pursuant to 29 U.S.C. §1132(g)(2),




                                                 6
            Case 1:19-cv-10423-WGY Document 1 Filed 03/07/19 Page 7 of 7



along with any further amounts that may come due for the period after November 30, 2018 and

any amounts that may come due during the pendency of this action; and

       f.      Such further and other relief as this Court deems appropriate.

                                             Respectfully submitted,

                                             GINA M. ALONGI, as she is ADMINISTRATOR,
                                             INTERNATIONAL UNION OF OPERATING
                                             ENGINEERS LOCAL 4 HEALTH AND
                                             WELFARE, PENSION, ANNUITY AND
                                             SAVINGS FUNDS, et al.,

                                             By their attorney,


                                             /s/Gregory A. Geiman__________________
                                             Gregory A. Geiman, Esq.
                                             BBO #655207
                                             I.U.O.E. Local 4 Trust Funds
                                             16 Trotter Drive
                                             Medway, MA 02053
                                             (508) 533-1400 x140
                                             ggeiman@local4funds.org

Dated: March 7, 2018



                                       VERIFICATION

        I, Gina M. Alongi, Administrator for the International Union of Operating Engineers
Local 4 Trust Funds, verify that I have read the above Complaint, and the allegations set forth
therein are true and accurate based on my personal knowledge, except for those allegations based
on information and belief, and, as to those allegations, I believe them to be true.

       SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 7th DAY OF

MARCH, 2019.

                                             /s/Gina M. Alongi_______________
                                             Gina M. Alongi




                                                7
